internal_revenue_service number release date index number ------------------- ----------------------- ----------------------------- re --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-159486-04 date date --------------------------- ------------------- --------------------- -------------------------- --------------------------------------------------------------------------------- legend date taxpayer husband date federal court -------------------------------------------------------------------------------------------------------------- date trust individual state citation citation ------------------------- ------------------------------ ----------------------- ------------- ------------------------------------------------------ --------------------------------------------------------------------------------- --------- ---------------------------------------------------------------- citation dear -------------- requesting rulings regarding the federal gift_tax consequences of a proposed transaction taxpayer’s husband husband was killed on date taxpayer filed claims for wrongful death in federal court the facts and representations submitted are summarized as follows on date this is in response to your authorized representative’s letter dated november on date taxpayer created trust an irrevocable_trust for the benefit of taxpayer’s children and more remote descendants the current trustee of trust is individual article ninth paragraph b of the trust instrument prohibits taxpayer from serving as a trustee in addition the trust instrument requires that at all times there shall be at plr-159486-04 least one independent_trustee an independent_trustee is defined as a trustee who has no present or future beneficial_interest in the trust does not owe a duty_of support to any person having such an interest and is neither the transferor of any property held in trust nor a_related_or_subordinate_party as defined in sec_672 with respect to any transferor article twelfth provides that trust is irrevocable_trust may be amended by an instrument executed by all of the independent trustees but only to the extent that any purported amendment a clarifies the meaning of any provision so as to avoid the necessity of instructions by a court b alters or adds to the administrative power of the trustee for the better accomplishment of the purposes of the trust or c alters or adds to the instrument so that its provisions are in better conformity with relevant provisions of federal and state tax laws the trust instrument may not be altered or added to in any manner as to add to the beneficiaries or classes of beneficiaries taxpayer proposes to irrevocably assign part or all of the potential proceeds of the wrongful_death_action or the proceeds from the settlement of the action to trust by executing an assignment agreement consequently taxpayer requests a ruling that her proposed assignment of potential proceeds from the judgment or settlement of the cause of action to trust constitutes a completed_gift at the time of the assignment sec_2501 imposes a tax on the transfer of property by gift by any individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value of thereof at the date of the gift shall be considered the amount_of_the_gift sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to every kind of transfer by way of gift whether direct or indirect and whether the property is real or personal tangible or intangible for this purpose the term property is used in its broadest and most comprehensive sense and reaches every species of right or interest protected by law and having an exchangeable value h_r rep no 72d cong 1st sess s rep no 72d cong 1st sess both reprinted in part c b some rights however are not property see eg 15_tc_224 nonvested pension rights were not property rights includible in gross_estate under sec_811 of the code 40_tc_227 acq 1964_1_cb_4 death_benefits payable at discretion of board_of directors who usually but not always agreed to payment were in the nature of hope or expectancy and not property rights includible in gross_estate for estate_tax purposes sec_25_2511-2 provides that the gift_tax is not imposed upon the receipt of the property by the donee nor is it necessarily determined by the measure of plr-159486-04 enrichment resulting to the donee at the time of the transfer the tax is a primary and personal liability of the donor is an excise upon the act of making the transfer is measured by the value of the property passing from the donor and attaches at the time the property passes regardless of the fact that the identity of the donee may not then be known or ascertainable under sec_25_2511-2 generally a gift is complete and subject_to the gift_tax when the donor has so parted with dominion and control_over the property as to leave the donor no power to change its disposition whether for the donor's own benefit or for the benefit of another in revrul_80_186 1980_2_cb_280 a parent transferred to a child for nominal consideration an option to purchase real_property for a specified period of time at a price below fair value revrul_80_186 holds that the transfer is a completed_gift at the time the option is transferred provided the option is binding and enforceable under state law on the date of the transfer under state law the potential proceeds of a judgment or settlement from a cause of action are recognized as a property interest that can be equitably assigned by one party to another citation citation citation in the present case taxpayer proposes to assign a portion of the potential proceeds from a wrongful_death_action to trust trust is irrevocable and the provisions may be amended only under very limited circumstances the trust instrument may not be modified in any manner that would alter the interest of any beneficiary in addition under the terms of trust taxpayer is expressly prohibited from serving as a trustee following the assignment of a portion of taxpayer’s interest in the proceeds to trust taxpayer will remain the named party in the claim and will continue to have direct responsibility for directing legal representation and making settlement decisions notwithstanding taxpayer’s continued involvement in the administrative aspects of the claim taxpayer will have no means to reacquire the economic benefit of the assigned proceeds or to change any of the interests created under trust accordingly when taxpayer assigns a portion of the potential proceeds of the cause of action to trust she will have parted with dominion and control_over the proceeds in addition as noted above the potential proceeds of a wrongful_death_action are recognized as an interest in property under state law further state law permits the assignment of potential proceeds of a wrongful_death_action from one party to another based on the foregoing we conclude that taxpayer’s proposed assignment of a portion of the potential proceeds from the cause of action to trust will constitute a completed_gift at the time of the assignment we express no opinion on the value for gift_tax purposes of the potential proceeds at the time of the assignment plr-159486-04 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman branch chief branch passthroughs special industries copy for purposes enclosure cc
